           Case 1:20-cv-05586-LLS Document 24 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IBRAHIM DONMEZ,

                                Plaintiff,

                    -against-                                    20-CV-5586 (LLS)

                                                                CIVIL JUDGMENT
NYC DEPARTMENT OF CONSUMER
AFFAIRS, et al.,

                                Defendants.

         Pursuant to the order issued January 28, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 3, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
